Appellee sued appellants, upon an agreement in writing which contained an unconditional promise to pay on a given date the sum of $900 for commissions on the sale of certain real estate. The defendants *Page 428 
pleaded in short by consent the general issue, "with leave to give in evidence any matter or thing which would be good if specially pleaded." Such a plea was an authorization to the defendants to avail themselves of any special defense to the cause of action to the same extent as if specially pleaded. Allen v. Standard Ins. Co., 198 Ala. 522, 73 So. 897.
The defendants insisted, and offered evidence tending to show, there had been material alterations in the instrument upon which this suit is based subsequent to the execution thereof.
In view of this contention on the part of the defendants that the instrument sued on was altered after being signed, the trial judge ordered the original instrument introduced in evidence to be transmitted to this court with the transcript for our inspection. This instrument is set out in the report of the case, showing the alterations which appear upon its face.
J. Z. Moore, one of the defendants, testified that this paper was all "in typewriting and there wasn't any writing on the paper at all" at the time it was signed by the defendants. To further use the language of the witness, "I don't read very well, but I do know it was all in typewriting, and there wasn't a bit of pencil or pen writing on it."
The instrument purports to have been witnessed by one Reed, but there is evidence tending to show that he was not present when the instrument was signed, nor was he asked to witness the same. The instrument shows in the heading the year "1920" was changed to "1921" the words "Daniel Bros." inserted, and the due date of the paper likewise appears to have been changed from "January 15, 1920," to "January 15, 1921;" the figure "1" appearing to have been written over the figure "0" in the year 1920, as is made more clearly to appear in the reproduction of the instrument in the report of the case. Material alteration was shown. Lesser v. Scholze, 93 Ala. 338, 9 So. 273; White Sewing Mach. Co. v. Saxon, 121 Ala. 399, 25 So. 784; Winter-Loeb v. Pool, 100 Ala. 503, 14 So. 411.
As to whether or not these alterations were made before or after signing was a matter in dispute; but upon this the defendants were entitled to have the issue of fact submitted for the jury's determination. The court therefore committed reversible error in giving the affirmative charge at the plaintiff's request.
The execution of the instrument here sued upon evidently grew out of certain work done by plaintiff in procuring a sale of defendants' property to certain purchasers designated as Daniel Bros. The original contract of sale between defendants and Daniel Bros. being offered in evidence, the defendants offered to show that, at the time the instrument upon which this suit is based was executed, plaintiff had stated that, if the trade to Daniel Bros. "fell through," the defendants would owe him nothing; but the writing which they had executed contained an unconditional promise to pay on a certain date, and the court below properly excluded this evidence upon the principle that testimony of oral stipulations tending to contradict or vary written contracts are inadmissible. Miller Bros. v. Direct Lumber Co., 207 Ala. 338, 92 So. 473; Greil v. Lomax,86 Ala. 132, 5 So. 325; Taber v. Peters, 74 Ala. 90, 49 Am.Rep. 804; Bissell Motor Co. v. Johnson, ante, p. 38, 97 So. 49.
The defendants further offered proof tending to show that, subsequent to the execution of this instrument, the plaintiff had agreed that if the trade with Daniel Bros. "fell through" they would owe them nothing. It appears, however, that Daniel Bros. had executed to defendants a mortgage for $3,000 on land belonging to them and in no manner involved in the sale, and that this mortgage had been transferred by defendants for a valuable consideration and before maturity, and that the execution of this mortgage was given in lieu of the payment of the $3,000 cash on the contract of sale or the renewal thereof. The trial court, as we gather from the record, entertained the view that the trade for the land in material part had not in fact fallen through, and that defendants could not now be heard to so state, so long as the mortgage continued an outstanding indebtedness against Daniel Bros. We are in accord with this view.
The proof upon this theory of the defense consisted of evidence to the effect that subsequent to the execution of this instrument the plaintiff had merely stated in substance that, if the trade with Daniel Bros. finally failed, the defendants would owe him nothing; and it is insisted by counsel for plaintiff that in any event such a statement was "a mere verbal waiver," unsupported by any consideration whatever, and was therefore without binding effect. Westmoreland v. Porter,75 Ala. 460; Maness v. Henry, 96 Ala. 454, 11 So. 410; Shriner v. Craft, 166 Ala. 146, 51 So. 884, 28 L.R.A. (N.S.) 450, 139 Am. St. Rep. 19; Montgomery County v. New Farley Nat. Bk.,200 Ala. 170, 75 So. 918; New Farley Nat. Bk. v. Montgomery County, 203 Ala. 654, 84 So. 815. However, as our accord with the view of the trial court, as above indicated, suffices for a disposition of this question, it is unnecessary to enter into a consideration of this further insistence of plaintiff's counsel.
For the error indicated, let the judgment be reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and MILLER, JJ. concur.
SAYRE, J., dissents. *Page 429